OPINION
BY THE COURT:
This is an action to recover for overtime under the Act of Congress known as the Fair Labor Standards Act of 1938.
The evidence shows that the defendant published a newspaper in Norwood, Ohio, which was distributed without charge within the municipality with the exception copies not exceeding 100 copies that were mailed to persons and business institutions having advertisements therein, for which a charge was made for advertisements. Of these 100 copies, not more than three appear to have been sent outside Ohio. Approximately 10,000 copies were distributed in Norwood.
It is expressly provided in the Fair Labor Standards Act that its provisions shall not apply to “any employee engaged in any retail or service establishment, the greater part of whose selling or servicing is in intrastate commerce.”
We are clearly of the opinion that the evidence shows that this business falls within the exemption, and, therefore, the Fair Labor Standards Act does not apply.
The judgment is affirmed.
MATTHEWS, PJ., ROSS & HAMILTON, JJ., concur.